Exhibit 10.10


Whitney Holding Corporation


PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


Non-transferable




GRANT TO


____________
(“Grantee”)


by Whitney Holding Corporation (the “Corporation”) of Restricted Stock Units
(the “Units”) representing the right to receive, on a one-for-one basis, shares
of the Corporation’s no par value common stock (“Shares”), pursuant to and
subject to the provisions of the Whitney Holding Corporation 2007 Long-Term
Compensation Plan (the “Plan”) and to the terms and conditions set forth on the
following pages of this award agreement (this “Agreement”).


The target number of Units subject to this award is __________  (the “Target
Award”).  Depending on the Corporation’s composite performance ranking as
compared to a select group of Peer Banks in the categories of Return on Average
Assets (“ROAA”) and Return on Average Equity (“ROAE”) for the three-year period
ending December 31, 2009, Grantee may earn up to 200% of the Target Award, in
accordance with the performance matrix attached hereto as Exhibit A.


By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan, and to acknowledge that he or she has
received a copy of the Plan and the Plan’s Prospectus.  Grantee further agrees
that the Committee shall not be liable for any determination made in good faith
with respect to the Plan or the terms of this Agreement.


IN WITNESS WHEREOF, Whitney Holding Corporation, acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the Grant
Date.


WHITNEY HOLDING CORPORATION
 
 
By: William L Marks
      Chairman of the Board and Chief Executive Officer
 
Grant Date:  July 10, 2007
 
 
Accepted by Grantee:__________________





--------------------------------------------------------------------------------

      
        Performance-Based Restricted Stock Unit Award      
      
        2007 Award      
      
        
      
    

TERMS AND CONDITIONS


1.      Defined Terms.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.  In addition, for
purposes of this Agreement:


(i)
Return on Average Assets (“ROAA”) and Return on Average Equity (“ROAE”) are
non-GAAP financial measures for the Corporation for a given year, as reflected
in the Corporation’s year-end earnings release.

(ii)
Performance Cycle means the period beginning on January 1, 2007 and ending on
December 31, 2009, or, if a Change in Control occurs prior to December 31, 2009,
the period beginning on January 1, 2007 and ending on the December 31 next
preceding the date of the Change in Control.

(iii)
Peer Banks, for each year in the Performance Cycle, means the same bank peer
group used for comparison of the Corporation’s performance under the Whitney
Holding Corporation Executive Compensation Plan in such year.

(iv)
Prorated Target Award means, in the case of Grantee’s termination prior to the
Vesting Date due to death, Disability, Retirement or involuntary severance
without Cause, the Target Award multiplied by a fraction, the numerator of which
is the number of days elapsed from the Grant Date to the date of such
termination of employment and the denominator of which is 1095.

(v)
Vesting Date means the earlier of July 10, 2010 or the occurrence of a Change in
Control.



2.      Vesting of Units.  The Units subject to the Target Award (or the
Prorated Target Award, if applicable) will be adjusted based on the performance
of the Corporation as provided on Exhibit A attached hereto, and will vest and
become nonforfeitable on the Vesting Date, provided that Grantee is employed by
the Corporation or any of its Affiliates on the Vesting Date or has incurred a
prior termination of employment due to death, Disability, Retirement or
involuntary severance without Cause.  If Grantee’s employment terminates prior
to the Vesting Date for any reason other than Grantee’s death, Disability,
Retirement or involuntary severance without Cause, Grantee shall forfeit all
right, title and interest in and to the Units as of the date of such termination
and the Units will be reconveyed to the Corporation without further
consideration or any act or action by Grantee.  Any Units that fail to vest in
accordance with the terms of this Agreement will be forfeited and reconveyed to
the Corporation without further consideration or any act or action by Grantee.


3.      Conversion to Shares.  Subject to the following sentence, the Units that
vest will be converted to actual Shares (one Share per vested Unit) as soon as
practicable after the Vesting Date (the “Conversion Date”), but in no event
later than December 31 of the year in which the Vesting Date occurs.  Shares
will be registered on the books of the Corporation in Grantee’s name as of the
Conversion Date and delivered to Grantee as soon as practical thereafter, in
certificated or uncertificated form, as Grantee shall direct.


4.      Dividend Equivalents.  If and when cash dividends or other cash
distributions are declared with respect to the Shares while the Units are
outstanding, the dollar amount of such dividends or distributions (“Dividend
Equivalents”) with respect to the number of Shares then underlying the Target
Award (or the Prorated Target Award, if applicable) will be paid to Grantee in
the form of cash, or if made available by the Corporation and at the election of
Grantee, reinvested under a stockholder investment service agreement on the date
such dividend or distribution is paid to shareholders of the
Corporation.  Shares purchased with reinvested dividends shall not be
restricted, and are not subject to the performance-based aspects of this
Agreement.  Grantee shall have no right to Dividend Equivalents with respect to
Units that are forfeited, or with respect to any Units in excess of the Target
Award (or the Prorated Target Award, if applicable).


5.      Restrictions on Transfer and Pledge.  No right or interest of Grantee in
the Units or in any Dividend Equivalents may be pledged, encumbered, or
hypothecated or be made subject to any lien, obligation, or liability of Grantee
to any other party other than the Corporation or an Affiliate.  Neither the
Units nor any accumulated Dividend Equivalents may be sold, assigned,
transferred or otherwise disposed of by Grantee other than by will or the laws
of descent and distribution.




--------------------------------------------------------------------------------

      
        Performance-Based Restricted Stock Unit Award      
      
        2007 Award      
      
        
      
    

6.      Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
Beneficiary, executors or administrators any rights of a stockholder of the
Corporation unless and until Shares are in fact issued to such person in
connection with the Units.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Corporation or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Corporation or any Affiliate.  This Award is not a promise
that additional awards will be made to Grantee in the future.


7.      Payment of Taxes.  The Corporation or any Affiliate employing Grantee
has the authority and the right to deduct or withhold, or require Grantee to
remit to the employer, an amount sufficient to satisfy federal, state, and local
taxes (including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Units or Dividend Equivalents.  The withholding requirement may be
satisfied, in whole or in part, at the election of the Corporation’s Chief
Financial Officer, by withholding from the settlement of the Units Shares having
a fair market value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Chief Financial Officer establishes.  The
obligations of the Corporation under this Agreement will be conditional on such
payment or arrangements, and the Corporation, and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.


8.      Restrictions on Issuance of Shares.  If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Units, the Units
will not be converted to Shares in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


9.      Plan Controls.  The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan.  Without limiting the
foregoing, the terms and conditions of the Units, including the number of shares
and the class or series of capital stock which may be delivered upon settlement
of the Units, are subject to adjustment as provided in Article V of the
Plan.  In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Agreement, the provisions of the Plan shall
be controlling and determinative.


10.           Notice.  Notices and communications hereunder must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Corporation
must be addressed to Whitney Holding Corporation, 228 St. Charles Avenue, New
Orleans, LA 70130; Attn: General Counsel, or any other address designated by the
Corporation in a written notice to Grantee.  Notices to Grantee will be directed
to the address of Grantee then currently on file with the Corporation, or at any
other address given by Grantee in a written notice to the Corporation.


--------------------------------------------------------------------------------



EXHIBIT A


General


The Units will vest and become nonforfeitable on Vesting Date, based on the
Corporation’s composite performance ranking in ROAA and ROAE within a group of
Peer Banks over the Performance Cycle, as described below, and provided that
Grantee is employed by the Corporation or any of its Affiliates on the Vesting
Date or has incurred a prior termination of employment due to death, Disability,
Retirement or involuntary severance without Cause.  If Grantee’s employment
terminates prior to the Vesting Date due to death, Disability, Retirement or
involuntary severance without Cause, the Target Award will be adjusted to the
Prorated Target Award, but conversion of the Units to Shares in that event will
not occur until the normal Conversion Date, and will be based on actual
performance through the Performance Cycle.


Performance Measurement Formula
 
As soon as practical after the end of each calendar year of the Performance
Cycle, (i) the Committee will certify the Corporation’s actual ROAA for that
year, compare it to the average ROAA of the five Peer Banks having the highest
ROAA in that year, and determine the Corporation’s percentage ranking of ROAA
within that group of Peer Banks for that year, and (ii) the Committee will
certify the Corporation’s actual ROAE for that year, compare it to the average
ROAE of the five Peer Banks having the highest ROAE in that year, and determine
the Corporation’s percentage ranking of ROAE within that group of Peer Banks for
that year.  The Corporation’s percentage ranking in each category is then
weighted, 70% ROAA and 30% ROAE, to determine the Corporation’s composite
performance ranking for the year.  As soon as practical after the end of the
Performance Cycle, the Committee shall certify the Corporation’s average
composite performance ranking over the entire Performance Cycle and determine
the number of Units (expressed as a percentage of Grantee’s Target Award, or
Prorated Target Award if applicable) that will vest on the Vesting Date and be
converted to shares of Common Stock on the Conversion Date, in accordance with
the following table:


Corporation’s 3-Year Average
Composite Performance
Ranking among Peer Banks
Percent of Target Award
(or Prorated Target Award)
Earned
100%
200%
98%
195%
96%
190%
94%
185%
92%
180%
90%
175%
88%
170%
86%
165%
84%
160%
82%
155%
80%
150%
78%
145%
76%
140%
74%
135%
72%
130%
70%
125%
68%
120%
66%
115%
64%
110%
62%
105%




--------------------------------------------------------------------------------


 
60%
100%
58%
95.75%
56%
91.50%
54%
87.25%
52%
83.00%
50%
78.75%
48%
74.50%
46%
70.25%
44%
66.00%
42%
61.75%
40%
57.50%
38%
53.25%
36%
49.00%
34%
44.75%
32%
40.50%
30%
36.25%
28%
32.00%
26%
27.65%
25%
25.00%
<25%
0.00%



Change in Control:  Notwithstanding the above, upon the occurrence of a Change
in Control, the Performance Cycle will be deemed to have terminated as of the
December 31 next preceding the date of the Change in Control, and the Units will
be deemed earned and vested at the higher of the Target Award (or Prorated
Target Award, if applicable) or the number of Units that would have been earned
based on the Corporation’s actual ROAA and ROAE performance during such
shortened Performance Cycle.


Code Section 162(m):  This award is intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Internal Revenue Code, and
shall be earned based solely on the Corporation’s performance in ROAA and ROAE
as set forth in this Agreement.  Any evaluation by the Committee of the
Corporation’s performance in ROAA and ROAE shall exclude any of the following
that occur during the Performance Cycle: the impact of charges for discontinued
operations, extraordinary items, and the cumulative effects of tax or accounting
changes, each as defined by generally accepted accounting principles and as
identified in the financial statements or notes to the financial
statements.  Such inclusions or exclusions shall be prescribed in a form that
meets the requirements of Code Section 162(m) for deductibility.

